DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CA2017/051230 filed October 17, 2017, which claims benefit of 62/412,325 October 25, 2016.
Status
This Office Action is in response to Applicants' Communication filed on April 23, 2019 in which Claims 3, 6-9, 11 and 12 are amended to change the breadth of the claims and new Claims 13 and 14 are added.  Claims 1-14 are pending in the instant application, which will be examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed August 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is objected to being dependent from Claim 5, which is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 is drawn to nanosized cellulose particles, but discloses that the particles are substantially spherical crystalline chitin nanoparticles (SCCNPs).  However, cellulose and chitin are two distinct and different compounds and are not interchangeable in regard to the naming of a compound, which renders Claim 11 indefinite.  Furthermore, reference to the cellulose particles as chitin nanoparticles may have been a mistake since the instant specification does not support such naming of the cellulose particles.   See Claim 12 wherein the designated “SCCNPs” is referred to as spherical crystalline cellulose nanoparticles.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Tayebeh et al (“Spherical cellulose nanoparticles preparation form waste cotton using a green method”, Powder Technology 261 (2014) pages 232-240).
	Applicants claim nanosized cellulose particles, wherein the said particles are substantially spherical crystalline 
	The Tayebeh et al reference discloses 10-100 nm spherical cellulose nanocrystals whereby the 10 nm spherical cellulose nanocrystals disclosed in the Tayebeh et al reference anticipates the spherical crystalline cellulose nanoparticles having an average diameter of 10 nm as recited in instant Claim 11.  The spherical cellulose nanocrystals disclosed in the Tayebeh et al reference also anticipate the instant product-by-process Claim 12 since process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.

Allowable Subject Matter
Claims 1-4, 6-10, 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was located that discloses a process for producing spherical crystalline cellulose nanoparticles (SCCNPs) comprising contacting a cellulosic material with an effective amount of a reagent comprising potassium peroxomonosulfate (KHSOs).

Summary
Claims 1-4, 6-10, 13 and 14 are allowed; Claims 11 and 12 are rejected; and Claim 5 is objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623